 1

 2

 3

 4

 5

 6

 7                             UNITED STATES DISTRICT COURT
 8                              EASTERN DISTRICT OF CALIFORNIA
 9

10   PAUL JORGENSON,                                    Case No. 1:17-cv-00817-LJO-EPG (PC)
11                Plaintiff,                            FINDINGS AND RECOMMENDATIONS,
                                                        RECOMMENDING THAT THE FOUR
12         v.                                           UNKNOWN CORRECTIONAL OFFICERS
                                                        BE DISMISSED FROM THIS ACTION,
13   UNITED STATES OF AMERICA, et al.,                  WITHOUT PREJUDICE, PURSUANT TO
                                                        FEDERAL RULE OF CIVIL PROCEDURE
14                Defendants.                           4(M)
15                                                      (ECF NO. 90)
16                                                      FOURTEEN-DAY DEADLINE
17

18   I.     PROCEDURAL HISTORY
19          Paul Jorgenson (“Plaintiff”) is a federal prisoner proceeding pro se and in forma
20   pauperis in this action. This case now proceeds on Plaintiff’s Second Amended Complaint
21   (“SAC”), which was filed on July 12, 2018. (ECF No. 19). This case is proceeding on
22   Plaintiff’s FTCA claim against the United States, his Eighth Amendment Bivens claim against
23   the four unknown correctional officers (“the Doe Defendants”), his state tort claims for medical
24   negligence against Defendants Haak, Randhawa, and Emanuel Medical Center, and his state
25   tort claims for battery against Defendants Haak and Emanuel Medical Center. (ECF No. 21, p.
26   2; ECF No. 95, p. 3).
27          On March 27, 2019, the Court opened discovery on the issue of the identity of the Doe
28   Defendants. (ECF No. 70, pgs. 1-2). The Court gave Plaintiff until July 12, 2019, to identify

                                                    1
 1   the Doe Defendants. (Id. at 2). The Court informed Plaintiff that “[t]o add named defendants
 2   in place of Doe Defendants, Plaintiff may file a motion for leave to amend the complaint or a
 3   motion to substitute.” (Id.). Plaintiff was warned that “[f]ailure to file a motion for leave to
 4   amend or a motion to substitute by this deadline may result in dismissal of Doe Defendants.”
 5          Plaintiff failed to identify the Doe Defendants by this deadline. However, in the
 6   abundance of caution, on September 10, 2019, the Court gave Plaintiff an additional thirty days
 7   to identify the Doe Defendants. (ECF No. 90, p. 2). Plaintiff was warned that “[f]ailure to file
 8   a motion to substitute by this deadline may result in dismissal of Doe Defendants.” (Id.).
 9          The extended deadline passed, and Plaintiff has not filed a motion to substitute or a
10   motion for leave to amend. Accordingly, the Court will recommend that the Doe Defendants
11   be dismissed from the action, without prejudice.
12   II.    LEGAL STANDARDS
13          Pursuant to Federal Rule of Civil Procedure 4(m),
14          If a defendant is not served within 90 days after the complaint is filed, the
            court—on motion or on its own after notice to the plaintiff—must dismiss the
15          action without prejudice against that defendant or order that service be made
            within a specified time. But if the plaintiff shows good cause for the failure, the
16          court must extend the time for service for an appropriate period.

17   Fed. R. Civ. P. 4(m).
18          In cases involving a plaintiff proceeding in forma pauperis, the United States Marshal
19   (“the Marshal”), upon order of the Court, shall serve the summons and the complaint. Fed. R.
20   Civ. P. 4(c)(3). “‘[A]n incarcerated pro se plaintiff proceeding in forma pauperis is entitled to
21   rely on the U.S. Marshal for service of the summons and complaint and ... should not be
22   penalized by having his action dismissed for failure to effect service where the U.S. Marshal or
23   the court clerk has failed to perform his duties….’” Walker v. Sumner, 14 F.3d 1415, 1422
24   (9th Cir. 1994) (quoting Puett v. Blandford, 912 F.2d 270, 275 (9th Cir. 1990) (alterations in
25   original)), overruled on other grounds by Sandin v. Connor, 515 U.S. 472 (1995). “So long as
26   the prisoner has furnished the information necessary to identify the defendant, the marshal’s
27   failure to effect service is ‘automatically good cause….’” Walker, 14 F.3d at 1422 (quoting
28   Sellers v. United States, 902 F.2d 598, 603 (7th Cir.1990)). However, where a plaintiff
                                                      2
 1   proceeding in forma pauperis fails to provide the Marshal with accurate and sufficient
 2   information to effect service of the summons and complaint, dismissal of the unserved
 3   defendant is appropriate. Walker, 14 F.3d at 1421-22
 4   III.   ANALYSIS
 5          As described above, despite discovery being opened on the issue of the identity of the
 6   Doe Defendants and Plaintiff being given over four months to file a motion to substitute or a
 7   motion for leave to amend the complaint to identify the Doe Defendants, Plaintiff failed to
 8   identify the Doe Defendants. Thus, Plaintiff has failed to provide the Marshal with accurate
 9   and sufficient information to effect service of the summons and complaint on the Doe
10   Defendants, and has failed to serve the Doe Defendants within the time period required by
11   Federal Rule of Civil Procedure 4(m).
12          Accordingly, the Court will recommend that the Doe Defendants be dismissed from the
13   action, without prejudice.
14   IV.    RECOMMENDATION
15          Based on the foregoing, the Court HEREBY RECOMMENDS that the Doe Defendants
16   be dismissed from this action, without prejudice, because of Plaintiff’s failure to provide the
17   Marshal with accurate and sufficient information to effect service of the summons and
18   complaint on the Doe Defendants within the time period prescribed by Federal Rule of Civil
19   Procedure 4(m).
20          These findings and recommendations are submitted to the United States district judge
21   assigned to the case, pursuant to the provisions of Title 28 U.S.C. § 636(b)(l). Within fourteen
22   (14) days after being served with these findings and recommendations, any party may file
23   written objections with the court. Such a document should be captioned “Objections to
24   Magistrate Judge's Findings and Recommendations.” Any reply to the objections shall be
25   served and filed within seven (7) days after service of the objections.
26   ///
27   ///
28   ///

                                                     3
 1          The parties are advised that failure to file objections within the specified time may
 2   result in the waiver of rights on appeal. Wilkerson v. Wheeler, 772 F.3d 834, 838-39 (9th Cir.
 3   2014) (citing Baxter v. Sullivan, 923 F.2d 1391, 1394 (9th Cir. 1991)).
 4
     IT IS SO ORDERED.
 5

 6
        Dated:     November 20, 2019                           /s/
 7                                                       UNITED STATES MAGISTRATE JUDGE

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                                     4
